Title: General Orders, 2 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Saturday October 2nd 1779.
          Parole Grantham—  C. Signs Harlem. Italy.
        
        The following are the Uniforms that have been determined for the troops of these States respectively as soon as the state of the public supplies will permit their being furnished accordingly, and in the mean time it is recommended to the Officers to endeavor to accomodate their Uniforms to this Standard, that when the men come to be supplied there may be a proper uniformity.
        
          
            New-Hampshire
            }
            
          
          
            Massachusetts
            Blue faced with White—
          
          
            Rhode-Island.
            Buttons and Lining White— 
        
          
          
            Connecticutt
            
      
          
          
            New York—
            }
            Blue faced with Buff—
          
          
            New-Jersey—
            White Linings and Buttons.
          
          
            Pennsylvania
            }
            
          
          
            Delaware.
            Blue faced with Red—
         
          
          
            Maryland—
            Buttons and Linings White.
          
          
          
            Virginia—
            
          
          
          
            North Carolina
            }
            Blue faced with Blue— Button-holes
          
          
            South Carolina
            edged with narrow white lace or tape
          
          
            Georgia—
            Buttons and Linings White.
          
          
           
            }
            Blue faced with Scarlet, 
          
          
             Artillery
            Scarlet Lining, Yellow
          
          
            and
            buttons—Yellow bound hats—
          
          
            Artillery
            Coats edged with narrow lace
          
          
            Artificers
            with the same.
          
          
            Light-Dragoons—
            {
            The whole Blue faced with White 
          
          
            White buttons and linings.
          
        
      